OPINION OF THE COURT
FEDER, Richard Yale.
This is an Administrative Appeal from a decision of the County Manager terminating Appellant’s employment with the Metropolitan Dade County Transit Authority.
*93The hearing examiner made findings that Appellant had violated certain MTA rules but recommended reinstatement with loss of pay, transfer to another shop foreman and instruction of Appellant in certain areas. The County Manager advised Appellant that “On the basis of the Hearing Examiner’s findings and recommendations and the entire record from the appeal hearing, including the transcript . . . “he was” . . . confirming your dismissal from County Service.”
The Court is unable to determine from the record what “findings and recommendations” of the Hearing Examiner nor what portions of the “entire record from the appeal hearing, including the transcript” were relied upon by the County Manager as justifying his disavowing of the Hearing Examiner’s recommendation.
Therefore, the Court relinquishes jurisdiction and remands the matter to the County Manager in order for him to express in writing the reasons for his action, setting forth in detail which findings he approved, which findings he rejected, which recommendations he approved and which he rejected. And finally, which portions of the appeal hearing were relied upon to justify his dismissal of the Appellant, as distinguished from the recommended reinstatement.
This action of the Court is taken pursuant to Rule 9.600 of The Florida Rules of Appellate Procedure.